Per Curiam.
This was an action of trover, brought by David Harnish, the plaintiff below, against John Good, the plaintiff in error. There was a verdict and judgment for the plaintiff, and the error assigned is in the declaration, viz. that the goods converted by the defendant (one hundred and eighty-one bushels of rye) are not averred to'be the property of the plaintiff. It is alleged in the declaration, that the plaintiff was lawfully possessed of the rye, which he lost, and which came to the hands of the defendant by finding; and that the defendant, well knowing the said rye to be the property of the plaintiff, converted it to his own use. Objections of this kind are not to be favoured, especially after verdict. And, as the very same point was decided in the case of Jones v. Wintworth, (Hard. 111,) we are disposed to abide by that decision. That case is cited in 6 Bac. Ab. 697, where it is remarked, that its being after verdict could make no difference, Whether or not such a declaration would be good without verdict, we do not say, because in the present instance there was a verdict. It is the opinion of the court that the judgment should be affirmed.
Judgment affirmed.